Citation Nr: 0501404	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for low back pain 
syndrome, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
tinea pedis.  

5.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to April 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking increased ratings for multiple 
disabilities.  On his most recent VA Form 9, Appeal to Board 
of Veterans' Appeals, received in October 2003, the veteran 
indicated he wanted a hearing before the Board in Washington, 
D.C.  In a letter dated in March 2004, the Board notified the 
veteran that he had been scheduled to appear at a hearing 
before a member of the Board on April 12, 2004.  In letter 
postmarked March 22, 2004, and received at the Board on March 
30, 2004, the veteran requested that the location of the 
hearing be changed to the Chicago RO because for 
uncontrollable reasons he would be unable to attend the 
scheduled hearing in Washington, D.C.  

In a memorandum dated in November 2004, the veteran's 
representative noted that the veteran's file had been placed 
in its storage room and there was no indication that the 
Board had responded to the motion for change of hearing 
location.  The representative renewed the veteran's motion.  
The Board views the correspondence from the veteran and his 
representative as having met the requirements for a request 
for a hearing under 38 C.F.R. § 20.1304, and will remand the 
case so that a hearing may be scheduled for the veteran 
before a member of the Board at the RO.  

Accordingly, the case is REMANDED for the following action:  

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
Chicago, Illinois.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



